DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numeral 2 is not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “wherein the measurement device measures the insertion depth by measuring a sound in a space between a transmitter attached to one of the surgical instrument and a position within a predetermined range from a position of insertion to the body cavity, and a receiver attached to the other.” renders the claim vague and indefinite because it is unclear where the receiver is placed or to which element the receiver is attached.  Further, in claims 1-10, 14 and 15, it is unclear what the measurement device is and how the measurements are made.  It appears that the measurement device is a combination of elements which are not recited to support the stated functions of “measures,” “detects,” etc. 
In claim 10, the recitation “…between a transmitter attached to one of the surgical instrument and a position within the predetermined range from a position of insertion to the body cavity, and a receiver attached to other.” renders the claim vague and indefinite because it is unclear where the receiver is placed or to which element the receiver is attached.  
In claim 12, the recitation “…posture of a surgical instrument that is inserted into the body cavity and mechanically driven, based on the insertion depth and the insertion angle measured by the measurement device” is not supported by recitation of adequate structure.  How is the instrument driven?
In claim 13, the recitation “…between a transmitter attached to one of the surgical instrument and a position with a predetermined range from a position of insertion to the body cavity, and a receiver attached to the other” renders the claim vague and indefinite because it is unclear where the receiver is placed or to which element the receiver is attached. 
Claim 13 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how the control is accomplished. Is the surgical instrument manipulated by a driver?  And how is the driver activated? 
In claim 14, the recitation “…between a transmitter attached to one of the first surgical instrument and a position within a predetermined range from a position of insertion to the body cavity, and a receiver attached to the other.” renders the claim vague and indefinite because it is unclear where the receiver is placed or to which element the receiver is attached. 
In claim 14, the recitation “a driving device configured to control a posture of a second surgical instrument that is inserted into the body cavity and mechanically driven, in accordance with control information based on the insertion depth and the insertion angle measured by the measurement device of the surgery supporting apparatus” renders the claim vague and indefinite because it isn’t clear how the driving device controls the posture and how it is mechanically driven.  The claimed function is not supported by adequate recitation of structure. 
In claim 15, the preamble recites “…that controls a posture of a first surgical instrument that is inserted into a body cavity from a first hole in an abdominal wall and mechanically driven, by using a second surgical instrument that is inserted into the body cavity from a second hole in the abdominal wall…”  However, the body of the claim does not recite how the posture of the first surgical instrument is controlled by the second surgical instrument.  What is the relationship between the first surgical instrument, the controller and the second surgical instrument?
In claim 15, the recitation “..between a transmitter attached to one of the sheath tube and the second surgical instrument, and a receiver attached to the other” renders the claim vague and indefinite because it is unclear where the receiver is placed or to which element the receiver is attached.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood in light of the rejections under 35 USC 112(b), claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable Gupta et al. (WO 2017139556 A1) in view of Roche et al. (US 8000926 B2).
Gupta et al. disclose a system and method by which the position and/or orientation of a surgical tool can be quantitatively measured by a processor during surgery utilizing a combination of sensors wherein one or more modules 10 function as the measurement device (inertial, ultrasound etc.(for e.g. Figs. 2-27H, and paras [0009]-[0010], [0029], [0199] etc.).  
Regarding claims 6 and 11, Gupta et al. disclose placement of sensors (functioning as a transmitter or receiver) on a housing 20 that attaches to a surgical device (paras  [0126]- [0127]). 
Regarding claim 8, Gupta et al. disclose using RFID tags to identify the type of surgical device used (Fig. 3 and para [0131]).
Regarding claim 12, Gupta et al. disclose a variety of mechanically driven instruments such as an osteotome, drill, tap etc. (para [0014]).
Regarding claim 15, Gupta et al. disclose relative positioning or posture control of a first surgical instrument relative to a second surgical instrument (Figs. 4-6, 11A-11B and paras [0136]-[0153]).
Gupta et al. disclose the use of ultrasound sensors but do not explicitly disclose distance or position measurements utilizing time delays between reception of signals transmitted in each transmission and a speed of sound. 
It is well known to perform distance and alignment calculations between transmitters and receivers utilizing time of flight and phase difference as evidenced by Roche et al. 
It would have been recognized by one of ordinary skill in the art that applying the known technique of utilizing time delays between acoustic signals between transmitters and receivers to calculate the distance therebetween, as taught by Roche et al., to the system and method of  Gupta et al. would have yielded predictable results, i.e., measurement of relative positioning of instruments during a computer-controlled surgical procedure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 30, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775